DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office correspondence is in response to the amended filed on 10/21/2020. 
3. 	Claims 1-2 5-6, 8-11, 14, 26-27 and 29-30 are amended.
4. 	Claims 3-4, 7, 12-13, and 15-20 are cancelled.
5. 	Objection to claim 1 is withdrawn.
6.	112(f), claim interpretation for claim 14 is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6, 11, 14, 21-22 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Raleigh et al. (Pub No: US 2013/0238751 A1) in view of Axnas et al. (Pub No: US 2016/0050612 A1).

Regarding claim 1. Raleigh teaches in a process for transmitting a plurality of metrics generated by a metrics source to a receiving entity, the improvement (Raleigh 
for each interval of time, computing a moving origin based on a set of values of the plurality of metrics produced by the metrics source in a previous interval of time ( Raleigh [0295][0338] for a time period , determine a vector based on plurality of metrics interpreted as computing a moving origin produced by the metrics source in a previous interval of time) ;
formulating an ubermetric based on a set of values of the plurality of metrics produced in the interval of time and the moving origin, the ubermetric representing the plurality of metrics (Raleigh [0339] [0370] determine combined value metric interpreted as ubermetric, based on vector and time period interpreted as the moving origin and interval of time ).
Raleigh does not teach converting the ubermetric received into the set of values at the receiving entity; thereby reducing the amount of data transmitted over the channel from the metrics source to the receiving entity; and transmitting the ubermetric over a channel to the receiving entity.
However Axnas teaches converting the ubermetric received into the set of values at the receiving entity (Axnas [0093][0097] metric received as set of values bit rate metric .mu..sub.bit-rate(P) and one latency metric .mu..sub.latency are combine and converted from two metrics into joint metric .mu..sub.combined interpreted as converting the ubermetric received into the set of values at the receiving entity), 
thereby reducing the amount of data transmitted over the channel from the metrics source to the receiving entity (Axnas [0091] optimize its respective path  reducing the amount of data transmitted over the channel from the metrics source) and transmitting the ubermetric over a channel to the receiving entity ( Axnas [0090][0093] transfer combination of two metric interpreted as transmitting ubermetric to destination using a communication link);
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Raleigh by incorporating the teachings of Axnas
Doing so enables network nodes to know identifier before route determination is started, so that the fictitious node can be added without informing about other nodes in the network, so it find the shortest path or route, in the sense of yielding the smallest path metric, among all possible paths from a source node to every other node in a network, wherein the path metric represents the quantity to be optimized.

Regarding claim 2. Raleigh and Axnas teach the process of claim 1, and Raleigh further teaches wherein the-method includes communicating the determined location as a number computing the moving origin includes computing a centroid of the set of values in the previous interval (Raleigh [0101] determine location in with centroid interpreted as centroid of the set of values in the previous interval).

Regarding claim 5. Raleigh and Axnas teach the process of claim 1, and Raleigh further teaches wherein the method includes receiving the set of values for each of a plurality of computing system metrics(Raleigh [0066][0067] plurality of metrics received from the content distribution server).

Regarding claim 6, Raleigh and Axnas teach the process of claim 1, and Raleigh further teaches wherein the method includes receiving the set of values for each of a plurality of application metrics (Raleigh [0066][0067] plurality of metrics received for plurality of application metrics).

Regarding claim 11. Raleigh teaches a non-transitory machine-readable medium having instructions stored thereon executable by a processor one or more processors to perform the operations (Raleigh [0007] [0008] program storage device readable by a processor ) comprising: 
for each interval of time computing a moving origin based on a set of values of the plurality of metrics produced by the metrics source (Raleigh [0295[0338] for a time period , determine a vector based on plurality of metrics interpreted as computing a moving origin produced by the metrics source in a previous interval of time) corresponds to the plurality of metrics);
formulating a ubermetric based on a set of values of the plurality of metrics produced in the interval and the moving origin, the ubermetric representing
the plurality of metrics(Raleigh [0339][0370] combined value metric interpreted as ubermetric, based on vectors and time period interpreted as a set of metric values produced in the interval of time and the moving origin ).
Raleigh does not teach converting the ubermetric received into the set of values at the receiving entity; thereby reducing the amount of data transmitted over the channel from the metrics source to the receiving entity; and transmitting the ubermetric over a channel to the receiving entity.
converting the ubermetric received in each interval of time into the set of values at the receiving entity(Axnas [0093] metric received as set of values bit rate metric .mu..sub.bit-rate(P) and one latency metric .mu..sub.latency are combine and converted from two metrics into joint metric .mu..sub.combined interpreted as converting the ubermetric received into the set of values at the receiving entity); transmitting the ubermetric over a channel to the receiving entity ( Axnas [0090][0093] transfer combination of two metric interpreted as the ubermetric to destination using said communication link).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Raleigh by incorporating the teachings of Axnas
Doing so enables network nodes to know identifier before route determination is started, so that the fictitious node can be added without informing about other nodes in the network, so it find the shortest path or route, in the sense of yielding the smallest path metric, among all possible paths from a source node to every other node in a network, wherein the path metric represents the quantity to be optimized.

Regarding claim 14. Raleigh teaches a system, comprising:
one or more processors (Raleigh [0007] processor) ; and
a memory having instructions stored thereon which, when executed by the
one or more processors, cause the one or more processors to perform the operations (Raleigh [0052] memory and processor to perform the operations ) comprising:
receiving a set of metric values for each of a plurality of metrics from a metrics source ( Raleigh [0295[0338] for a time period , determine a vector based on plurality of metrics interpreted as computing a moving origin produced by the metrics source in a previous interval of time); for each interval of time (Raleigh [0055] storage manager which storage location for interval of time interpreted as location engine for time interval);
computing a moving origin based on a set of values of a plurality of metrics produced by the metrics source in a previous interval of time ( Raleigh [0295][0338] for a time period , determine a vector based on plurality of metrics interpreted computes a moving origin based on a set of values of a plurality of metrics produced by the metrics source in a previous interval of time)
formulating an ubermetric based on a set of values of the plurality of metrics produced in the interval of time and the moving origin, the ubermetric representing the plurality of metrics (Raleigh [0339] [0370] combined value metric interpreted as ubermetric, based on vectors and time period interpreted formulates an ubermetric based on a set of values of the plurality of metrics produced in the interval of time and the moving origin, the ubermetric representing the plurality of metrics).
Raleigh does not teach the receiving entity converting the ubermetric into the corresponding set of values of each interval of time; and a communication engine that transmits each ubermetric over a channel to a receiving entity.
However Axnas teaches transmitting the ubermetric over a channel to a receiving entity( Axnas [0090][0093] transfer combination of two metric interpreted as transmitting ubermetric to destination using said communication link); and the receiving entity converting the ubermetric into the corresponding set of values of each interval of time (Axnas [0093] [0097]metric received as set of values bit rate metric .mu..sub.bit-rate(P) and one latency metric .mu..sub.latency are combine and converted from two metrics into joint metric .mu..sub.combined interpreted as converting the ubermetric received into the set of values at the receiving entity); and 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Raleigh by incorporating the teachings of Axnas
Doing so enables network nodes to know identifier before route determination is started, so that the fictitious node can be added without informing about other nodes in the network, so it find the shortest path or route, in the sense of yielding the smallest path metric, among all possible paths from a source node to every other node in a network, wherein the path metric represents the quantity to be optimized.

Regarding claim 21. Raleigh and Axnas teach the medium of claim 11, and Raleigh further teaches wherein the method includes receiving the set of values for each of a plurality of computing system metrics (Raleigh [0066][0067] plurality of metrics received from the content distribution server).

Regarding claim 22. Raleigh and Axnas teach the medium of claim 11, and Raleigh further teaches wherein the method includes receiving the set of values for each of a plurality of application metrics (Raleigh [0066][0067] plurality of metrics received for plurality of application metrics).

Regarding claim 26. Raleigh and Axnas teach the system of claim 14, and Raleigh further teaches wherein the operation include receiving the set of values for each of a plurality of computing system metrics (Raleigh [0066][0067] plurality of metrics received from the content distribution server).

Regarding claim 27. Raleigh and Axnas teach the system of claim 14, and Saini further teaches wherein the operation include receiving the set of values for each of a plurality of application metrics (Raleigh [0066][0067] plurality of metrics received for plurality of application metrics).

Claims 8-10, 23-25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Raleigh et al. (Pub No: US 2013/0238751 A1) in view of Axnas et al. (Pub No: US 2016/0050612 A1) in view further view of Bak et al. (Pub No : US 2017/0223491 A1).

Regarding claim 8. Raleigh and Axnas teach the process of claim 1, 
Raleigh and Axnas do not teach wherein formulating the ubermetric includes:
determining dimensions of a polyhedral space corresponding to the plurality of metrics;
determining a size of each dimension of the polyhedral space corresponding
to each metric; and computing a product of the sizes of each dimension.
However Bak teaches wherein formulating the ubermetric includes: determining dimensions of the a polyhedral space corresponding to the plurality of metrics (Bak [0007] [0028] plurality of metrics to determine dimension, to three-dimensional determining a size of each dimension of the polyhedral space corresponding to each metric ( Bak [0037] [0041] Fig 2 A determining height and area of each metric in a multi-dimensional target metric interpreted as dimension of the polyhedral space corresponding to each metric) ;
 and computing a product of the sizes of each dimension (Bak [0040] [0041] size of each dimension as shown in Fig 2B).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Raleigh and Axnas by incorporating the teachings of Bak. Doing so presence-related role is assigned to a user with respect to the zone by applying a mapping function on the value, where the presence-related role is comprised in a set of presence-related roles describing categories of spatiotemporal occupancy relation between the user and the zone, and the mapping function maps between values of the target metric and presence-related roles, and affects by analytics of the presence data.

Regarding claim 9. Raleigh and Axnas teach the process of claim 1, 
Raleigh and Axnas do not teach wherein the method includes: determining a location in a polyhedral space that corresponds to the set of values; and converting, by the management server, a communicated determined location in a polyhedral space to the set of values
However Bak teaches determining a location in a polyhedral space that corresponds to the set of values (Bak [0028] [0042] determine dimension coordinate  values ); and
converting, by the management server, the a communicated determined location in a polyhedral space to the set of values (Bak [0028][0039] translate by mapping module interpreted as converting by management server dimension location coordinate for three-dimensional into values interpreted as converting, by the management server, the a communicated determined location in a polyhedral space to the set of values)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Raleigh and Axnas by incorporating the teachings of Bak. Doing so presence-related role is assigned to a user with respect to the zone by applying a mapping function on the value, where the presence-related role is comprised in a set of presence-related roles describing categories of spatiotemporal occupancy relation between the user and the zone, and the mapping function maps between values of the target metric and presence-related roles, and affects by analytics of the presence data.

Regarding claim 10. Raleigh and Axnas teach the method of claim 9, 
Raleigh and Axnas do not teach wherein the method includes converting the determined location to the set of values in a same order as an order in which the values were received.
However Bak teaches wherein the method includes converting the determined location to the set of values in a same order as an order in which the values were received (Bak [0028][0042] translate by mapping module interpreted as converting by 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Raleigh and Axnas by incorporating the teachings of Bak. Doing so presence-related role is assigned to a user with respect to the zone by applying a mapping function on the value, where the presence-related role is comprised in a set of presence-related roles describing categories of spatiotemporal occupancy relation between the user and the zone, and the mapping function maps between values of the target metric and presence-related roles, and affects by analytics of the presence data.

Regarding claim 23. Raleigh and Axnas teach the medium of claim 11.
Raleigh and Axnas do not teach determining dimensions of a polyhedral space corresponding to the plurality of metrics; determining a size of each dimension of the polyhedral space corresponding to each metric; and computing a product of the sizes of each dimension.
However Bak teaches wherein formulating the ubermetric includes: determining dimensions of a polyhedral space corresponding to the plurality of metrics (Bak [0007] [0028] plurality of metrics to determine dimension, to three-dimensional location areas and zones );
determining a size of each dimension of the polyhedral space corresponding to each metric(Bak [0037] [0041] Fig 2 A determining height and area of each metric in a 
computing a product of the sizes of each dimension(Bak [0040][0041] size of each dimension as shown in Fig 2B).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Raleigh and Axnas by incorporating the teachings of Bak. Doing so presence-related role is assigned to a user with respect to the zone by applying a mapping function on the value, where the presence-related role is comprised in a set of presence-related roles describing categories of spatiotemporal occupancy relation between the user and the zone, and the mapping function maps between values of the target metric and presence-related roles, and affects by analytics of the presence data.

Regarding claim 24. Raleigh and Axnas teach the medium of claim 11, 
Raleigh and Axnas do not teach the determining a location in a polyhedral space that corresponds to the set of values; and converting, by the management server, a communicated determined location in a polyhedral space to the set of values.
However Bak teaches wherein the method includes: determining a location in a polyhedral space that corresponds to the set of values (Bak [0028][0042] determine dimension coordinate for three-dimensional interpreted as location in a polyhedral space that corresponds to the set of
values ); and
converting, by the management server, a communicated determined location in a polyhedral space to the set of values(Bak [0028][0039] translate by mapping module interpreted as converting by management server dimension location coordinate for three-dimensional into values interpreted as converting, by the management server, the a communicated determined location in a polyhedral space to the set of values)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Raleigh and Axnas by incorporating the teachings of Bak. Doing so presence-related role is assigned to a user with respect to the zone by applying a mapping function on the value, where the presence-related role is comprised in a set of presence-related roles describing categories of spatiotemporal occupancy relation between the user and the zone, and the mapping function maps between values of the target metric and presence-related roles, and affects by analytics of the presence data.

Regarding claim 25. Raleigh, Axnas and Bak teach the medium of claim 24, and Bak further teaches wherein the method includes converting the determined location to the set of values in a same order as an order in which the values were received (Bak [0028][0039] translate by mapping module interpreted as converting by management server dimension location coordinate for three-dimensional into values interpreted as converting, by the management server, the a communicated determined location in a polyhedral space to the set of values).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Raleigh and Axnas by incorporating the teachings of 

Regarding claim 28. Raleigh and Axnas teach the system of claim 14.
Raleigh and Axnas do not teach formulating the ubermetric includes: determining dimensions of a polyhedral space corresponding to the plurality of
metrics; determining a size of each dimension of the polyhedral space corresponding to each metric; and computing a product of the sizes of each dimension.
However Bak teaches wherein formulating the ubermetric includes: determining dimensions of a polyhedral space corresponding to the plurality of metrics(Bak [0007] [0028] plurality of metrics to determine dimension, to three-dimensional location areas and zones );
determining a size of each dimension of the polyhedral space corresponding to each metric( Bak [0037] [0041] Fig 2 A determining height and area of each metric in a multi-dimensional target metric interpreted as dimension of the polyhedral space corresponding to each metric); and
computing a product of the sizes of each dimension(Bak [0040][0041] size of each dimension as shown in Fig 2B).


Regarding claim 29. Raleigh and Axnas teach the system of claim 14.
Raleigh and Axnas do not teach the wherein the operation include: determining a location in a polyhedral space that corresponds to the set of values; and converting, by the management server, a communicated determined location in a polyhedral space to the set of values.
However Bak teaches the operation include determining a location in a polyhedral space that corresponds to the set of values (Bak [0028][0042] determine dimension coordinate for three-dimensional interpreted as location in a polyhedral space that corresponds to the set of values ); and
converting, by the management server, a communicated determined location in a polyhedral space to the set of values(Bak [0028][0039] translate by mapping module interpreted as converting by management server dimension location coordinate for three-dimensional into values interpreted as converting, by the management server, the a communicated determined location in a polyhedral space to the set of values).

Doing so presence-related role is assigned to a user with respect to the zone by applying a mapping function on the value, where the presence-related role is comprised in a set of presence-related roles describing categories of spatiotemporal occupancy relation between the user and the zone, and the mapping function maps between values of the target metric and presence-related roles, and affects by analytics of the presence data.

Regarding claim 30. Raleigh, Axnas and Bak teach the system of claim 29, and Bak further teaches wherein the operation include converting the determined location to the set of values in a same order as an order in which the values were received (Bak [0028][0042] translate by mapping module interpreted as converting by management server dimension location coordinate for three-dimensional into values interpreted as converting the determined location to the set of values in a same order as an order in which the values were received).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Raleigh and Axnas by incorporating the teachings of Bak. Doing so presence-related role is assigned to a user with respect to the zone by applying a mapping function on the value, where the presence-related role is comprised in a set of presence-related roles describing categories of spatiotemporal occupancy relation between the user and the zone, and the mapping function maps between .

Response to Arguments
18.	Applicant's arguments filed on 10/21/2020 have been fully considered but they are not persuasive. 

A) Applicant argues on page 8, line 17, Raleigh describes in paragraph [0067] selecting content based on a single metric value. There is no mention of a plurality of metrics generate by a metrics source. There is no evidence that the descriptions in paragraphs [0066] and [0067] describe the preamble of claim 1.

The examiner disagrees because cited art still teaches the claims limitation because Raleigh teaches the claimed limitation, Raleigh teaches in paragraphs [0066] [0067], Figure 20 and 21 value metric which includes a cost parameter metric, plurality of content metric, and storage element metric which coupled to the content distribution server over the communication network, which are several plurality of metric joined and combined to form a value metric which is similar to a plurality of metrics generate by a metrics source.
Thus, examiner maintains his interpretation and rejection.



The examiner want to clarify that paragraphs [0295] [0338] mean paragraphs [0295] and [0338].

C) Applicant argues on page 9 line 1, Examiner has not offered an analysis that explains how the elements and limitations of the first step map to the descriptions in [0295] and [0338], Instead, the Examiner alleges that "determining a vector based on a plurality of metrics as computing a moving origin produced by the metrics source in a previous time interval."   and Applicant argues on page 9, line 4, Paragraph [0295] does not mention a vector. Paragraph [0338] describes ‘‘in at least one embodiment, a Content A may be preloaded when VM(Content__A)={VM_1 ,VM_2}……..
………. first element describes a time interval and a previous time interval. However, there is no teaching, suggestion, or mention of either time intervals or the equivalent of the time intervals in either of paragraphs [0295] and [0338].


The examiner disagrees because cited art still teaches the claims limitation.
The Examiner still believes that the prior art of record “Raleigh” under broadest
reasonable claim interpretation (BRI) expressly teaches the claimed limitation.
Raleigh paragraph [0338] teaches  ‘VM’ Vector Value Metric .
 define in science a quantity that has magnitude and direction represents the magnitude and whose orientation in space represents the direction broadly : an element of a vector space,  where vector value metrics benefit two or more user or network entities in the content distribution system value metric vector  is  evaluated by a content broker from the perspective of a content provider and the second component of the value metric includes a vector that could be evaluated by the user device from the perspective of a user of the user device where vector value metric may change over time which is similar to time intervals or the equivalent of the time intervals . This may result in a change of the value metric or may result in a change in the relative value of a content currently preloaded or to be preloaded on a target storage. Examples of parameters that may change over time is similar to time intervals or the equivalent of the time intervals.
Thus, examiner maintains his interpretation and rejection.

D) Applicant argues on page 9, last paragraph, Applicants' representative has no idea which paragraphs this notation refers to. Did the Examiner mean paragraphs [0339] and [0370] or did the Examiner mean [0339]-[0370]?

 The examiner want to clarify that paragraphs [0339] [0370] mean paragraphs [0339] and [0370].



Therefore, Raleigh does not teach or suggest the second step of claim 1 because there is no evidence that all of the elements and limitations of the second step are described in paragraphs [0339] and [0370] of Raleigh

The examiner disagrees because cited art still teaches the claims limitation.
Raleigh in paragraph [0339] [0370] Fig 26 teaches value  ‘VM’ Vector Metric where
metric vector VM1, VM2 , VM3  and VM2 + VM3  like adding VM2 and VM3 which are similar to vector combining  vector metric which when added gives joined or combined value of vector element based on parameter of location and user device entering  the coverage area of a communication network based on vector at a predetermined time. Where vector is define in science a quantity that has magnitude and direction and that is commonly represented by a directed line segment whose length represents the magnitude and whose orientation in space represents the direction broadly : an element of a vector space. b : a course or compass direction at a predetermined time. interpreted as moving orgin as which is similar elements into the single joint or combine value based on a moving origin. In mathematics, a metric or distance function is a function that defines a distance between each pair of point elements of a set. A set with a metric is called a metric space. 
 A metric induces a topology on a set, but not all topologies can be generated by a metric.
Thus, examiner maintains his interpretation and rejection.


F) Applicant argues on page 11, line 11, Paragraph [0090] also does not support the Examiner's allegation that Axnas teaches “transfer combination of two metrics interpreted as the ubermetric.

The examiner disagrees because cited art still teaches the claims limitation.
The Examiner still believes that the prior art of record “Axnas” under broadest
reasonable claim interpretation (BRI) expressly teaches the claimed limitation.
Axnas paragraph [0090] [0093]  teaches transfer combination of two metric interpreted as transmitting ubermetric to destination using a communication link 
metric of a path P is the minimum (bottleneck) of the link bit rates along the path (i.e. .mu..sub.bitrate(P)=min.sub.l.epsilon.E(P) interpreted as first metric and minimum metric in the sense that .mu.(P.sub.1.sym.P.sub.2)=min[.mu.(P.sub.1), .mu.(P.sub.2)] for all sub paths P.sub.1 and P.sub.2 of P such that P.sub.1.sym.P.sub.2=P interpreted as the second metric and it is possible to combine using mathematical algorithms the two metrics is combined into a single joint metric .mu..sub.combined (P) combination metric .mu.(P.sub.1.sym.P.sub.2)=max[.mu.(P.sub.1), .mu.(P.sub.2)] for all sub paths P.sub.1 and P.sub.2 of P such that P.sub.1.sym.P.sub.2=P, which is transfer over link along the path which is similar to transmitting ubermetric to destination using a communication link.
Thus, examiner maintains his interpretation and rejection.



In response to applicant’s argument that it is improper to combine references where the references where the references teach away from their combination. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, In this case, the advantage of distributing of plurality of metrics over a communication network based on value metrics which allows enables network nodes to know identifier before route determination is started, so that the fictitious node can be added without informing about other nodes in the network, so it find the shortest path or route, in the sense of yielding the smallest path metric, among all possible paths from a source node to every other node in a network, wherein the path metric represents the quantity to be optimized.
The Supreme Court has held that "a patent for a combination which only unites old elements with no change in their respective functions...obviously withdraws what is already known into the field of its monopoly and diminishes resources available to KSR Int'l Co. v. Teleflex Inc., 2007 U.S. LEXIS 4745, (U.S. 2007). "Common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle...the fact that a combination was obvious to try might show that it was obvious under section 103." KSR Int'l Co. v. Teleflex Inc., 2007 U.S. LEXIS 4745, (U.S. 2007). When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious. Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976). 

H) Applicant argues on page 12, line 6, Examiner erred by failing to consider that the fourth step of claim 1 is directed to “converting the ubermetric received into the set of values at the receiving entity.” .

The examiner disagrees because cited art still teaches the claims limitation.
The Examiner still believes that the prior art of record “Axnas” under broadest
reasonable claim interpretation (BRI) expressly teaches the claimed limitation.
Axnas [0093][0097] teaches it is in possible to combine the two metrics into a single joint metric .mu..sub.combined (P) here metric received as set of values bit rate metric .mu..sub.bit-rate(P) and one latency metric .mu..sub.latency are combine and converted by transforming by using mathematical algorithms.

metric of a path P is the minimum (bottleneck) of the link bit rates along the path (i.e. .mu..sub.bitrate(P)=min.sub.l.epsilon.E(P) interpreted as first metric and minimum metric in the sense that .mu.(P.sub.1.sym.P.sub.2)=min[.mu.(P.sub.1), .mu.(P.sub.2)] for all sub paths P.sub.1 and P.sub.2 of P such that P.sub.1.sym.P.sub.2=P interpreted as the second metric and it is possible to combine using mathematical algorithms the two metrics is combined and convert into a single joint metric .mu..sub.combined (P) combination metric .mu.(P.sub.1.sym.P.sub.2)=max[.mu.(P.sub.1), .mu.(P.sub.2)] for all sub paths P.sub.1 and P.sub.2 of P such that P.sub.1.sym.P.sub.2=P the original network is converted to an expanded virtual network from two metrics into joint metric .mu..sub.  which is similar as converting the ubermetric received into the set of values at the receiving entity. This will route be multiple metrics that should be jointly optimized according to improve quality-of-service (QoS) requirements
Thus, examiner maintains his interpretation and rejection.

I) Applicant argues on page 12, 3rd paragraph, Examiner states that “it would have been obvious to one of ordinary skill in the art before ……... A motivation to combine a reference with another reference is not a substitute or a reasoned analysis.

In response to applicant’s argument that there the Office Action fails to provide a proper motivation to combine with reference, the examiner recognizes that obviousness may In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 In this case, the advantage of distributing of plurality of metrics over a communication network based on value metrics which allows enables network nodes to know identifier before route determination is started, so that the fictitious node can be added without informing about other nodes in the network, so it find the shortest path or route, in the sense of yielding the smallest path metric, among all possible paths from a source node to every other node in a network, wherein the path metric represents the quantity to be optimized.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AGPro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). “It can be important to identify a reason that would have prompted a 
Examiner expressly shows in the previous action that how the applied prior arts disclose all the claim limitation of the present application. So it is one example that examiner shows the rationales for combining these two analogues arts by disclosing all the claim limitations in these two references, a valid rationales that could be used to determine obviousness. (According to the Supreme Court, establishment of the TSM approach to the question of obviousness “captured a helpful insight.” 550 U.S. at ___, 82 USPQ2d at 1396 (citing In re Bergel, 292 F.2d 955, 956-57, 130 USPQ 206, 207-208 (1961)). Furthermore, the Court explained that “[t]here is no necessary inconsistency between the idea underlying the TSM test and the Graham analysis.” 550 U.S. at ___, 82 USPQ2d at 1396. The Supreme Court also commented that the Federal Circuit “no doubt has applied the test in accord with these principles [set forth in KSR] in many cases.” 550 U.S. at ___, 82 USPQ2d at 1396). Office personnel should also consider whether one or more of the other rationales set forth below support a conclusion of obviousness. The Court in KSR identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. KSR, 550 U.S. at ___, 82 USPQ2d at 1395-97.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 






/Z.K/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455